Citation Nr: 0305677	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-18 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis of the shoulders and cervical spine.

2.  Entitlement to service connection for skin rashes, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome (claimed as joint pain, shortness of breath, 
dizziness, fatigue, blackouts, excessive weight loss and 
headaches), to include as due to undiagnosed illness.

(The issue of entitlement to service connection for a right 
knee disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993, to include a period of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  He has 
also served with the National Guard from December 1993 to May 
1995.

This appeal arose from a July 1995 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA), 
Regional Office (RO), which then had jurisdiction over those 
claims concerning undiagnosed illnesses in Persian Gulf 
veterans.  The denials of the benefits sought were upheld by 
the Sioux Falls, South Dakota RO, which now has jurisdiction 
of the case, by a rating action issued in September 1997.  
The denial of service connection for arthritis of the 
shoulders and cervical spine was continued in an April 1998 
rating action.  In September 1999, the veteran testified at a 
personal hearing at the RO.  In February 2001, the case was 
remanded to the RO for additional development.  The RO 
continued to deny entitlement to the benefits sought and the 
case has been returned to the Board of Veterans Appeals 
(Board).

When this case was before the Board in February 2001, it had 
included the issue of entitlement to service connection for a 
stomach disorder and intestinal problems, including diarrhea, 
to include as due to an undiagnosed illness.  In February 
2002, the RO awarded service connection for irritable bowel 
syndrome.  Therefore, since this was a complete grant of the 
benefit sought, it is no longer before the Board for 
appellate consideration.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right knee 
disability pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  Degenerative osteoarthritis of the shoulders and neck was 
not present in service, nor has this condition been found to 
be present to a compensable degree within one year of his 
separation from active service.

2.  A skin disorder, diagnosed as eczema, did not have its 
onset in service.

3.  The veteran has not been diagnosed with chronic fatigue 
syndrome.


CONCLUSIONS OF LAW

1.  Degenerative osteoarthritis of the shoulders and neck was 
not incurred in or aggravated by service, nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2002).

2.  A skin disorder, diagnosed as eczema, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303(b) (2002).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he suffers from arthritis of 
the shoulders and neck, a skin disorder and chronic fatigue 
syndrome and he has argued that these all had their onset in 
service.  Therefore, he believes that service connection 
should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Degenerative osteoarthritis of the shoulders and neck

A review of the veteran's service medical records does not 
show any complaints of or treatment for the shoulders or 
neck.  

VA examined the veteran in January 1995.  He stated that he 
had generalized aching in the shoulders.  An x-ray in the 
past had been negative.  Range of motion of the cervical 
spine was good.  He was not really tender over the 
paracervical area, but there was mild tenderness at the base 
of the neck and somewhat down the trapezius.  The examination 
of the shoulders was unremarkable.  The examiner stated that 
the shoulder pain might be mild soft tissue myofascial pain 
syndrome; there was no specific problem on examination.

In May 1995, VA saw the veteran with complaints of joint 
pain.  Bone imaging performed in November 1995 suggested the 
presence of mild degenerative changes in the cervical spine 
and mild abnormalities of the shoulders.

VA re-examined the veteran in August 1997.  The examiner 
referred to a bone scan done in 1994, which had shown mild 
uptake consistent with degenerative changes in the shoulders 
and cervical spine.  The veteran complained of stiffness of 
the shoulders associated with crepitus and pain on lifting 
above the horizontal plane.  During the examination, he 
complained of pain with active abduction against resistance 
with palpable tenderness over the supraspinatous tendons; 
there were no deformities and no effusions.  The diagnosis 
was degenerative arthritis of the shoulders and cervical 
spine; however, it was noted that this diagnosis was made 
based solely after a bone scan.  Supraspinatous tendonitis of 
both shoulders was also diagnosed.

The veteran testified at a personal hearing in September 
1999.  He continued to state that he suffers from arthritis 
of the shoulder and the neck and that these conditions had 
their onset during active service.

VA examined the veteran in December 2001.  He stated that his 
shoulder pain had begun in 1993, although the examiner noted 
that this was not documented in the service medical records.  
He stated that he had daily pain, cracking and popping; there 
was no swelling.  He indicated that his neck pain had begun 
in 1995; he denied any specific trauma.  He reported that his 
neck pain was associated with stiffness and popping, but no 
weakness, numbness or tingling into the upper extremities.  
The examination noted 45 degrees of flexion of the neck, with 
40 degrees of extension, and lateral bending of 25 degrees on 
the right and of 29 degrees on the left.  All these movements 
were mildly tender.  The shoulders displayed no bony 
abnormalities.  Flexion was to 180 degrees bilaterally; 
abduction was to 180 degrees bilaterally; and extension was 
to 50 degrees on the right and to 60 degrees on the left.  
These movements were also mildly tender.  The examiner 
commented that there was no x-ray evidence of arthritis of 
the shoulders, although some degenerative changes were noted 
in the neck in 1995.  The examiner also commented that there 
was no documentation of shoulder or neck complaints in the 
service medical records.


Skin rashes

The veteran's service medical records included the report of 
the July 1988 entrance examination.  This noted the presence 
of facial, chest and back acne.  On July 2, 1990, he had a 
wart on the right elbow.  The diagnosis was verruca vulgaris.  
On May 7, 1993, he had a nevus on the right cheek biopsied.  
The diagnosis was paravascular dermatitis.  The results were 
consistent with eczematous reaction and/or contact 
dermatitis.

The veteran was examined by VA in January 1995.  It was noted 
that he had been diagnosed with paravascular dermatitis in 
the past.  Since that time, it had cleared.  There was no 
rash at the time of the examination.  The diagnosis was of 
nonspecific paravascular dermatitis in the past, not present 
during the examination but subject to recurrence.  A VA 
hospital report from November 1995 noted probable eczema.  

VA examined the veteran in August 1997.  He stated that his 
skin problem had completely resolved and had not recurred 
over the past year.  The examination of the skin was 
negative.  The diagnosis was eczema by history with no skin 
rash noted on examination.

The veteran testified at a personal hearing at the RO in 
September 1999.  He stated that he suffered from recurring 
skin rashes that had begun in service.

In December 2001, the veteran was re-examined by VA.  He 
stated that he had itchy blotches in service, for which he 
was treated with an unknown lotion.  He noted that 
paravascular dermatitis had been identified in 1995 and that 
he had been treated for eczema in 1995.  The examination of 
the skin was normal.  The diagnosis was eczema, not found on 
this examination.  The examiner commented that there was 
evidence to determine that the veteran had had eczema during 
his active service.

Chronic fatigue syndrome

The veteran's service medical records have been reviewed.  
These showed no complaints of or treatment for chronic 
fatigue.

In May 1994, the veteran sought treatment from a private 
physician.  It was noted that he had a six-week history of 
diarrhea, fatigue, weight loss and headaches.

VA examined the veteran in January 1995.  He said that his 
most significant problem was with memory loss with fatigue.  
Neuropsychological testing showed deficits in motor speed, 
motor strength and with visual and verbal memory.  These were 
of unknown etiology.  It was noted that the veteran had been 
a heavy drinker and that he had quit drinking about the time 
of the testing.  Epstein-Barr testing showed increased viral 
capsid antigen antibody.  These results meant that he was 
immunosuppressed or immunodeficient.  The diagnosis was 
history of fatigue, which could be related to prolonged or 
chronic mononucleosis infection with prolonged virus 
replication.  

VA treated the veteran on an outpatient basis between 1994 
and 1999.  In July 1994, he complained of fatigue and 
diarrhea.  The diagnosis was chronic fatigue of questionable 
etiology.  In February and March 1995, he was noted to be 
depressed to the point that, at times, he could not get out 
of bed.  In August 1995, it was commented that he had chronic 
fatigue syndrome, possibly related to Desert Storm.  In 
November 1995, testing showed that his sleep was interrupted 
by restless leg syndrome.  In October 1999, he again 
complained of increased fatigue.  It was noted that he had 
had Epstein-Barr syndrome in the past.

The veteran was afforded a VA examination in December 2001.  
He complained of constant fatigue and stated that a past 
work-up had diagnosed Epstein-Barr syndrome.  The examiner 
stated that there was no evidence that chronic fatigue was 
related to service, as well no evidence of any undiagnosed 
illness.  

The veteran was re-examined by VA in January 2003.  He noted 
that his symptoms had begun in approximately 1993.  He stated 
that he felt irritable and fatigued at the end of the day.  
He complained of pain in the shoulders, knee and neck.  He 
reported occasional headaches and some difficulty sleeping a 
couple of times per week.  He worked 9 hours a day as a bill 
collector and had advanced significantly in his career.  

The examiner then stated that

Based on the veteran's prior C&P examination and 
the one conducted today, it would appear that the 
veteran had a gradual onset of his condition.  He 
denied low-grade fevers, non-exudative pharyngitis, 
palpable or tender cervical or axillary lymph 
nodes.  He does not complain of generalized muscle 
aches or weakness.  He does report fatigue of his 
cervical spine, his knee and his shoulders that at 
times last greater than 24 hours after exercise.  
He does have rare headaches but it is the opinion 
of this examiner that this is not an unusual 
pattern of headaches to be considered pathologic.  
He does not have migratory joint pains but very 
specific joints do bother him.  He has been 
diagnosed with depression but the veteran does not 
believe that he is depressed.  He has also been 
told that he has anger management issues.  He does 
report a sleep disturbance.  It is therefore the 
opinion of this examiner, giving the veteran the 
benefit of the doubt, he meets three out of ten 
criteria.  Also by his report, he has only lost two 
days of work in the last year which would indicate 
that he is not impaired below 50% of his pre-
illness activity level.  Therefore, there is 
insufficient evidence to state that the veteran 
meets the criteria for chronic fatigue syndrome.




Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be .... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

VA shall pay compensation in accordance with Chapter 11 of 
Title 38 United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations, or to a degree of 10 percent or more during the 
applicable presumptive period; that is, by December 31, 2006.  
38 U.S.C.A. § 1117(a)(1)(A) & (B) (2002).  For the purposes 
of this subsection, the term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or combination of any of the following):  (a) 
an undiagnosed illness; (b) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines under this regulation 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2)(A, B & C) (2002).

For the purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  fatigue; 
unexplained rashes or other dermatological signs or symptoms; 
headache; muscle pain; joint pain; neurological signs and 
symptoms; neuropsychological signs and symptoms; signs and 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  38 U.S.C.A. § 1117(g)(1-13) (2002).

In July 6, 2001, the Secretary, under the relevant statutory 
authorities, determined that at that time there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See Fed. Reg. 35702-35710 (July 6, 2001) and 66 
Fed. Reg. 58784-58785 (Nov. 23, 2001).

The Board notes that the laws and regulations governing the 
award of service connection for undiagnosed illnesses were 
amended during the pendency of this appeal.  However, these 
amendments served to liberalize the law, to make it easier 
for Persian Gulf veteran's to establish service connection.  
Since these changes were liberalizing in nature, the Board 
finds no prejudice to the appellant in handling these claims 
without returning them to the RO first.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002)) (VCAA) was signed into 
law.  This enhanced the VA's notification and assistance 
duties towards claimants.  In March 2002, the veteran was 
sent correspondence from the RO, which informed him of the 
notification and assistance duties of VA pursuant to the 
VCAA.  This informed him of what information and evidence 
would be obtained by VA and what evidence and information he 
needed to provide in order to substantiate his claims.  
Moreover, the Board's remand in February 2001 instructed the 
RO to enquire of the veteran whether he had undergone any 
additional treatment and to provide the names and addresses 
of all health-care providers.  Examinations were also 
ordered.  In June 2001, the veteran had replied that he had 
not sought any private treatment, that all his treatment had 
been obtained through VA.  Additional VA records were then 
obtained and associated with the claims folder.  The ordered 
VA examinations were also conducted.  Therefore, for these 
reasons, further development is not needed to meet the 
requirement of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Discussion

Initially, it is noted that the veteran's various complaints 
have all been attributed to diagnosed disorders.  As a 
consequence, the provisions of 38 U.S.C.A. § 1117 are not for 
application in this case.

Osteoarthritis of the shoulders and neck

After a careful review of the evidence of record, it is found 
that entitlement to service connection for osteoarthritis of 
the shoulders and neck is not warranted.  Initially, it is 
noted that the veteran had made no complaints about either 
his shoulders or his neck during active service.  The veteran 
has been diagnosed with supraspintous tendonitis of the 
shoulders, a condition that was not present during service.  
The existence of arthritis of the shoulders has not been 
established.  Therefore, there is no basis upon which to 
grant service connection for a disorder involving the 
shoulders.  The Board notes that arthritis of the cervical 
spine was noted by bone scan in 1995; however, there is no 
evidence to indicate that this was present to a compensable 
degree within one year of his separation from active service.  
Therefore, there is no evidence to establish service 
connection, on either a direct or presumptive basis, for 
arthritis of the cervical spine.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for osteoarthritis of the shoulders and neck.


A skin disorder

After a review of the evidence of record, it is found that 
entitlement to service connection for a skin disorder, 
diagnosed as eczema, has not been established.  The service 
medical records noted that he was found to have paravascular 
dermatitis; testing showed that it was consistent with an 
eczematous reaction and/or contact dermatitis.  During the 
years after his discharge in 1993, the veteran had complaints 
of recurring episodes of skin rashes.  While eczema was noted 
by history, all the examinations conducted after service were 
negative.  Moreover, the veteran's skin was normal at the 
time of the December 2001 VA examination.  The Board finds 
the evidence insufficient to grant service connection for 
eczema.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.


Chronic fatigue syndrome

After a careful review of the evidence of record, it is found 
that entitlement to service connection for chronic fatigue 
syndrome, manifested by such symptoms as joint pain, 
shortness of breath, dizziness, fatigue, blackouts, excessive 
weight loss and headaches, is not warranted.  According to 
the applicable criteria, a diagnosis of chronic fatigue 
syndrome requires new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at 6 months; and the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and the presence of 6 or more of the following: 1) acute 
onset of the condition; 2) low grade fever; 3) nonexudative 
pharyngitis; 4) palpable or tender cervical or axillary lymph 
nodes; 5) generalized muscle aches or weakness; 6) fatigue 
lasting 24 hours or longer after exercise; 6) headaches (of a 
type, severity, or pattern that is different from headaches 
in the pre-morbid state); 7) migratory joint pains; 8) 
neuropsychologic symptoms; 9) sleep disturbance.  38 C.F.R. 
§ 4.88a (2002).

The VA examiner in January 2003 noted the veteran's various 
complaints of fatigue, irritability, pain in the shoulders, 
knee and neck, occasional headaches and occasional trouble 
sleeping.  However, based upon a review of the record and 
after a physical examination, the examiner ruled out a 
diagnosis of chronic fatigue syndrome.  There was no evidence 
at all of a low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, 
generalized muscle aches or weakness, migratory joint pains, 
or fatigue lasting 24 hours or longer after exercise.  His 
complaints had had a gradual onset, not an acute one.  While 
the veteran did have occasional headaches, the examiner had 
noted that these were not of an unusual pathologic nature.  
His occasional trouble sleeping, after a sleep study, had 
been attributed to restless leg syndrome.  He had been 
diagnosed with depression, although the veteran did not 
complain of being depressed.  He did not complain of 
migratory joint pains; rather, his complaints consistently 
involved specific joints.  Debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at 6 months was also not found; in fact, the 
veteran had indicated that he worked 9 hours per day and had 
advanced significantly in his job.  As a consequence, since 
chronic fatigue syndrome has not been diagnosed, service 
connection may not be awarded to this condition.

It is noted that the veteran has made several physical 
complaints, as noted above.  However, these complaints have 
been attributed to diagnosed conditions.  His shoulder pain 
is due to supraspinatous tendonitis and his neck pain is due 
to arthritis.  He has been diagnosed with Epstein-Barr virus, 
to which his symptoms of fatigue have been related.  It also 
noted that he has been diagnosed with depression.  His 
difficulties sleeping have been related to restless leg 
syndrome.  Therefore, it does not appear that the veteran has 
a chronic disability due to an undiagnosed illness, such that 
service connection could be awarded pursuant to the 
provisions of 38 U.S.C.A. § 38 U.S.C.A. § 1117 (West 2002).  
Moreover, none of these diagnosed conditions were present 
during service nor were any present to a compensable degree 
during any applicable presumptive period.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for chronic fatigue syndrome.


ORDER

Service connection for osteoarthritis of the shoulders and 
neck is denied.

Service connection for a skin disorder, diagnosed as eczema, 
is denied.

Service connection for chronic fatigue syndrome is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

